DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the PIN is included in a removable manner as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al, US Pub. 2013/0036635, in view of DeMattei, US Pub. 2018/0077096.
Mayer et al disclose a smart phone greeting card 100; having a front panel 10, containing various graphics which correspond to the digital content played by the electronic device after scanning the QR code. For example, the front panel 10 may be printed to resemble an old-time television set with knobs or dials representing a channel changer, volume control, and on/off button, and the digital content may contain a segment of or a full episode of a television show; a QR code 20 is printed somewhere on the greeting card 100; the QR code would likely contain an address or a Uniform Resource Locator (URL) which when scanned by a capable electronic device, may display text, connect to a wireless network, or open a web page in the Near Field Communication (NFC), URLS (texts) or other such navigation tools. (See fig. 1; par. 0013-0015).
Mayer et al fails to disclose a removable PIN number associated with the code for accessing the content of the greeting card.
DeMattei discloses a messaging environment for mobile device with multitask toolbar comprising: a greeting card (fig. 31/32) having redeeming information such as bar code and a PIN, wherein the code is a QR code (see par. 0163).
In view of the teachings of DeMattei, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Mayer et al to include a level of security, such as a PIN or a password in order to prevent unauthorized user from accessing the greeting card or messages and to securely identify the content of the card. With respect to the PIN being removable, such limitations is not critical to the invention, the PIN could be masked and revealed to a user only after the purchased of the card, and there is no details showing the PIN is attached and removed so as to provide advantages within the art. With respect to a security challenge, by requesting a PIN is a challenge question. .
Response to Arguments
Applicant's arguments filed 07/07/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that DeMattei (US 2018/0077096) fails to fails to disclose attaching a PIN to the card, the examiner respectfully disagrees. DeMattei teaches using a PIN for accessing the message on the greeting card so the user and/or the message is authenticated before granting access. The applicant is attaching the reference individually while the rejection is based on a combinations of references. The teachings of Mayer et al have been modified on the teachings of DeMattei to require a PIN so as to provide a level of security to prevent unauthorized access. Without the PIN one cannot get access to the content so therefore, the PIN prevent unauthorized access to the content. With respect to the details of the PIN being removable, the applicant has not shown any structure of the card to show how the PIN is place and/or how the is removable from the card, such limitation is not critical to the invention. The drawing is objected for lacking details shown the structure of the card. The applicant’s general argument is not persuasive. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DANIEL ST CYR/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        /D/DANIEL ST CYR/    Primary Examiner, Art Unit 2876                                                                                                                                                                                                    ANIEL ST CYR//DANIEL ST CYR/                            Primary Examiner, Art Unit 2876                                                                                                                                                                            /DANIEL ST CYR/Primary Examiner, Art Unit 2876                                                                                                                                                                                                    Primary Examiner, Art Unit 2876